Citation Nr: 1608759	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee tendonitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2000 to July 2000 and from October 2001 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran failed to appeal for videoconference hearing scheduled in November 2015.  He has not provided good cause for his absence or requested a new hearing.  Therefore, the Board considers his hearing request withdrawn.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issue of entitlement to an evaluation in excess of 10 percent for right knee tendonitis from February 23, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 23, 2015, the Veteran's right knee tendinitis did not manifest in moderate recurrent subluxation or lateral instability, limitation of flexion of 45 degrees or less, or limitation of extension of 15 degrees or more.  There was painful motion, without significant limitation of motion, and there were no indications of instability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee tendinitis were not prior to February 23, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5024, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested as to the matter decided herein.  However, for reasons set forth in the Remand section below, an additional examination of the right knee is warranted for the period after February 23, 2015. 

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's right knee tendinitis is currently evaluated at 10 percent disabling under Diagnostic Code 5024, pertaining to tenosynovitis.  This rating is assigned on the basis of complaints of pain on motion.  Diseases under Diagnostic Code 5024 are rated on limitation of motion of affected parts.  Thus, the Board will consider Diagnostic Codes 5260 and 5261, pertaining to limitation of flexion and extension of the leg.  The Board will also consider Diagnostic Code 5257, pertaining to impairment due to recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Turning to the record, a June 2012 VA examination revealed full range of motion of the Veteran's right knee with no loss of motion after repetitive testing.  The Veteran complained of pain in the right knee interfering with activities such as sitting, standing, and weight-bearing.  X-ray testing revealed patellar subluxation in the left but not right knee.  There was no joint instability or recurrent subluxation.  See June 2012 VA examination; February 2013 addendum.  

Treatment records prior to February 23, 2015, do not reveal limitation of motion or evidence of recurrent subluxation or moderate lateral instability.  Thus, the competent, objective evidence of record prior to February 23, 2015, does not demonstrate that an evaluation in excess of 10 percent is warranted for the Veteran's right knee tendinitis.   

The Board acknowledges the Veteran's subjective complaints of painful motion, weakness, and difficulty engaging in activities such as walking, sitting and standing.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion, and as such, it does not serve as a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  He is in fact currently compensated for complaints of pain on motion, without evidence of actual limitation of motion.

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Therefore, entitlement to an evaluation in excess of 10 percent is denied prior to February 23, 2015.  The Board has considered the benefit-of-the-doubt rule, but as the preponderance of the evidence is against the claim for a higher evaluation, the rule does not apply.  See 38 U.S.C.A. § 5107.

The discussion above reflects that the symptoms of the Veteran's right knee tendinitis are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain as well as functional effects on daily and occupational activities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  However, the evidence demonstrates the Veteran's right knee did not impact his ability to work during this period of the appeal.  See June 2012 VA examination.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability during this period of the appeal is not warranted.  While he reported his knee caused some problems with his work as a policeman, it was otherwise noted that he ceased that employment secondary to other service connected disorders, not involving the right knee.


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee tendonitis prior to February 23, 2015 is denied.  



REMAND

Regarding the claim for entitlement to an evaluation in excess of 10 percent for right knee tendonitis from February 23, 2015, a remand is necessary in order to secure a new examination, and to refer the claim for extraschedular consideration.   

The Veteran was provided with a VA examination in February 2015.  The examiner found no recurrent subluxation or lateral instability on examination.  On the other hand, in the introduction of the examination the examiner noted that instability had been found, reportedly in 2015.  Initial range of motion of the right knee was measured at 0 degrees extension to 105 degrees flexion.  However, due to pain, the Veteran was not able to perform repetitive use testing with at least three repetitions.  There was palpable popping of the right knee on examination.  

In addition to painful motion, the Veteran complained of difficulty weight bearing, standing, and sitting.  He reportedly experienced flare-ups requiring bedrest.  He also claimed his right knee interfered with his duties as a police officer and that he was seeking sedentary work because of his knee.  

The examiner indicated that the Veteran's pain, weakness, fatigability or incoordination significantly limits his functional ability with repeated use over a period of time.  However, the examiner could not predict the loss of motion due to flare ups or exacerbation outside of a clinical setting without resorting to mere speculation.   

The results of the February 2015 VA examination suggest that both objectively and subjectively, the Veteran's right knee symptoms have worsened.  While the objective findings recorded during initial range of motion testing do not warrant a higher evaluation under the relevant rating criteria, the Veteran's subjective complaints raise the possibility of an extraschedular evaluation.  Also, a new examination of the right knee should be scheduled in order to ascertain a reliable prediction of the Veteran's decreased functional ability during flare-ups, in the event he is once again unable to perform repetitive use testing.   

It is noted that the record contains evidence that in mid-2014 the Veteran was seen for complaints of back pain.  At that time there were no complaints of knee pain and strength in the extremities was described as normal.  There reportedly some diminished strength in the right leg on testing in 2015.  There were, at that time no X-ray abnormalities or findings of atrophy.  As such it is unclear whether the complaints are out of proportion to the physical findings.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an evaluation to determine the nature and extent of the Veteran's current right knee tendinitis.  The electronic claims files must be reviewed by the examiner in conjunction with the examination.  The examiner is to perform all required and necessary tests, to include range of motion and stability testing.  The examiner must fully describe the current status of the service connected knee disability, specifically commenting on functional range of motion following pain and any instability of the right knee.

If the Veteran is not able to perform repetitive use testing with at least three repetitions, the examiner should ascertain, to the extent possible, the functional ability during flare ups or repetitive use over time based on a combination of the physical examination, history, and review of the claims file.

The examiner should also address the Veteran's assertion that flare ups of his right knee tendinitis causes periods of bed rest.  The examiner should discuss whether this assertion is consistent with the objective findings.

A complete rationale must be provided for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the action requested above, consider whether to refer the Veteran's claim for increased rating for right knee tendinitis to the Under Secretary for Benefits or the Director of VA's Compensation and for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


